DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Manabe et al. (US 2009/0148735).

Regarding Claim 1, Manabe teaches a fuel cell system (“fuel cell system”) (Abstract, [0001]). As illustrated in Figure 8 (wherein it is noted that Manabe discloses the functionality of the fuel cell/battery hybrid system of Figure 8 in context of the system of Figure 1, wherein Figure 8 differs from Figure 1 in that a secondary battery is present as an additional source of voltage in addition to a fuel cell), Manabe teaches that the system comprises a fuel cell (40) (“fuel cell”), a “reaction gas supplier which supplies a fuel gas and an oxidizing gas to the fuel cell” (i.e. the combination of oxidizing gas supply source (20) and fuel gas supply source (30)), a booster converter (50) which raises an output voltage of the fuel cell (“first converter which converts an output voltage of the fuel cell”), a secondary battery (“secondary battery”), and a connection line connecting an output end of the booster converter in parallel with an output end of the secondary battery to power consuming devices (e.g. inverters (60, 80), traction motor (70), auxiliary devices (90)) (“a connecting line connecting an output end of the first converter and an output end of the secondary battery in parallel to a load”), and a controller (10) (“a controller which controls the fuel cell system”) ([0029]-[0033], [0059], [0083], [0086], [0093]-[0098]). Manabe teaches that the controller includes, as operation modes of the fuel cell system, a usual operation (“first operation mode”) and a low-efficiency operation (“second operation mode”) ([0049], [0078]-[0079]). Manabe teaches that during the low-efficiency operation, the reaction gas supplier is used to control an output current of the fuel cell by adjusting at an amount of oxidizing gas supplied to the fuel cell or an amount of fuel gas supplied to the fuel cell (i.e. in the low-efficiency operation, “the reaction gas supplier is used to control an output current of the fuel cell”) ([0066]).
	Manabe does not explicitly teach that the usual operation is an operation mode in which the booster converter is operated with a step-up capability that is able to be realized by the booster converter. Furthermore, Manabe does not explicitly teach that the low-efficiency operation is an operation mode in which the booster converter is operated with a maximum step-up capability that is able to be realized by the booster converter.
	However, it is noted that the instant Claim recites the limitation (emphasis added) “the first operation mode is an operation mode in which the first converter is operated with a step-up capability that is able to be realized by the first converter.” In accordance with said limitation, the first operation mode merely requires that when the first converter is operated, the first converter is simply capable of a step-up that is able to be realized by the first converter (i.e. the limitation recites a capability as opposed to the first converter being specifically programmed to operate in a step-up manner which is realized by the first converter). Similarly, it is noted that the instant Claim recites the limitation (emphasis added) “the second operation mode is an operation mode in which the first converter is operated with a maximum step-up capability that is able to be realized by the first converter.” In accordance with said limitation, the second operation mode merely requires that when the first converter is operated, the first converter is simply capable of a maximum step-up that is able to be realized by the first converter (i.e. the limitation recites a capability as opposed to the first converter being specifically programmed to operate in a maximum step-up manner which is realized by the first converter).
	Furthermore, and as previously described, Manabe teaches that the booster converter raises the output voltage of the fuel cell ([0033]). More specifically, Manabe teaches that the controller operates the booster converter such that the output voltage of the fuel cell is adjusted in accordance with a system required voltage (e.g. a voltage required during the usual operation, a voltage required during the low-efficiency operation) ([0061], [0067]). In other words (and regardless of whether or not the system is operated in the usual operation of the low-efficiency operation), the booster converter has the capability of operating with a step-up or a maximum step-up, wherein said step-ups would be realized by the booster converter given that the booster converter itself adjust the output voltage of the fuel cell in accordance with a system required voltage. 
	Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would recognize, or otherwise expect, that during the usual operation and low-efficiency operation modes of Manabe, the booster converter is capable of operating in a step-up manner or a maximum step-up manner, respectively, as realized by the booster converter, given that the booster converter already operates such that the output voltage of the fuel cell is adjusted in accordance with a system required voltage (and the instant Claim recites capabilities of the first converter as opposed to how the first converter is programmed to operate).
Alternatively, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (See MPEP 2114(I)). In particular, the instantly claimed limitations regarding the behavior of the first converter in the first operation mode and second operation mode are interpreted as a functionally defined limitations of the instantly claimed apparatus (in this case, a fuel cell system) (See MPEP 2114(I)). The fuel cell system of Manabe, possesses the instantly claimed and requisite structure (i.e. the aforementioned structural components of the fuel cell system including, at least, the controller and booster converter) such that it follows that the fuel cell system of Manabe, would be capable of performing, or capable of being configured to perform, the instantly claimed functionality (especially given that the instantly first converter is not programmed to operate in the instantly claimed manner).  
Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would recognize and/or expect that because the fuel cell system of Manabe, possesses all of the aforementioned structural components (i.e. at least, the controller and booster converter), it follows that the fuel cell system of Manabe, is capable of performing, or capable of being configured to perform, the instantly claimed functionality (especially given that the instantly first converter is not programmed to operate in the instantly claimed manner).

	Regarding Claim 2, Manabe teaches the instantly claimed invention of Claim 1, as previously described.
	As illustrated in Figure 8, Manabe teaches that the system comprises a full bridge converter (150) which raises or lowers an output voltage of the secondary battery (“second converter which converts an output voltage of the secondary battery”), wherein the connection line is connected through the full bridge converter to the output end of the secondary battery (“the connection line is connected through the second converter to the output end of the secondary battery”) ([0093]-[0098]). Manabe teaches that during operation, and in conjunction with the operation of the fuel cell, the full bridge converter controls a voltage in the connection line (i.e. at least the voltage component supplied by the secondary battery) in accordance with a system required voltage (“in the first operation mode and the second operation mode, a voltage in the connection line is controlled with the second converter”) ([0093]-[0098]).
Alternatively, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (See MPEP 2114(I)). In particular, the instantly claimed limitations regarding the behavior of the second converter in the first operation mode and second operation mode are interpreted as a functionally defined limitations of the instantly claimed apparatus (in this case, a fuel cell system) (See MPEP 2114(I)). The fuel cell system of Manabe, possesses the instantly claimed and requisite structure (i.e. the aforementioned structural components of the fuel cell system including, at least, the controller, booster converter, and full bridge converter) such that it follows that the fuel cell system of Manabe, would be capable of performing, or capable of being configured to perform, the instantly claimed functionality (especially given that the instantly second converter is not programmed to operate in the instantly claimed manner).  
Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would recognize and/or expect that because the fuel cell system of Manabe, possesses all of the aforementioned structural components (i.e. at least, the controller, booster converter, and full bridge converter), it follows that the fuel cell system of Manabe, is capable of performing, or capable of being configured to perform, the instantly claimed functionality (especially given that the instantly claimed second converter is not programmed to operate in the instantly claimed manner).

	Regarding Claim 3, Manabe teaches the instantly claimed invention of Claim 2, as previously described.
	As illustrated in Figure 8, Manabe teaches that the system comprises a voltage sensor (110) which detects the output voltage of the fuel cell (“voltage acquirer which acquired the output voltage of the fuel cell”) ([0032], [0039]). Manabe teaches that based on the output voltage detected by the voltage sensor during operation, voltage in the connection line is controlled (i.e. raised or lowered), at least in part, by the full bridge converter (wherein it is noted that the instant Claim does not explicitly require that the controller controls the voltage in the connection line only/entirely using the second converter) (“in the second operation mode, based on the output voltage of the fuel cell acquired with the voltage acquirer, the controller controls the voltage in the connection line using the second converter”) ([0061]-[0063], [0067], [0093]-[0098]).
Alternatively, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (See MPEP 2114(I)). In particular, the instantly claimed limitation regarding the behavior of the controller in the second operation mode is interpreted as a functionally defined limitation of the instantly claimed apparatus (in this case, a fuel cell system) (See MPEP 2114(I)). The fuel cell system of Manabe, possesses the instantly claimed and requisite structure (i.e. the aforementioned structural components of the fuel cell system including, at least, the controller, booster converter, and full bridge converter) such that it follows that the fuel cell system of Manabe, would be capable of performing, or capable of being configured to perform, the instantly claimed functionality (especially given that the instantly claimed controller is not programmed to operate in the instantly claimed manner).  
Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would recognize and/or expect that because the fuel cell system of Manabe, possesses all of the aforementioned structural components (i.e. at least, the controller, booster converter, and full bridge converter), it follows that the fuel cell system of Manabe, is capable of performing, or capable of being configured to perform, the instantly claimed functionality (especially given that the instantly claimed controller is not programmed to operate in the instantly claimed manner).

Regarding Claim 4, Manabe teaches a fuel cell system (“fuel cell system”) (Abstract, [0001]). As illustrated in Figure 8 (wherein it is noted that Manabe discloses the functionality of the fuel cell/battery hybrid system of Figure 8 in context of the system of Figure 1, wherein Figure 8 differs from Figure 1 in that a secondary battery is present as an additional source of voltage in addition to a fuel cell), Manabe teaches that the system comprises a fuel cell (40) (“fuel cell”), a reaction gas supplier which supplies a fuel gas and an oxidizing gas to the fuel cell (i.e. the combination of oxidizing gas supply source (20) and fuel gas supply source (30)), a booster converter (50) which raises an output voltage of the fuel cell (“first converter which converts an output voltage of the fuel cell”), a secondary battery (“secondary battery”), and a connection line connecting an output end of the booster converter in parallel with an output end of the secondary battery to power consuming devices (e.g. inverters (60, 80), traction motor (70), auxiliary devices (90)) (“a connecting line connecting an output end of the first converter and an output end of the secondary battery in parallel to a load”), and a controller (10) ([0029]-[0033], [0059], [0083], [0086], [0093]-[0098]). 
Manabe teaches a method of controlling the fuel cell system via the controller ([0049], [0078]-[0079]). Specifically, Manabe teaches that the method comprises controlling the system in a usual operation and a low-efficiency operation, wherein the low-efficiency operation is performed when a predetermined condition (e.g. whether or not an electrode catalyst is poisoned, whether or not the system gas below a preset threshold temperature) (“(a) controlling the fuel cell system in a first operation mode; and (b) controlling the fuel cell system in a second operation mode when a predetermined condition is satisfied”) ([0049], [0078]-[0079]). Manabe teaches that during the low-efficiency operation, the reaction gas supplier is used to control an output current of the fuel cell by adjusting at an amount of oxidizing gas supplied to the fuel cell or an amount of fuel gas supplied to the fuel cell (i.e. in the low-efficiency operation, “an output current of the fuel cell is controlled by adjusting at least one of an amount of fuel gas and an amount of oxidizing gas supplied to the fuel cell”)
	Manabe does not explicitly teach that the usual operation is an operation mode in which the booster converter is operated with a step-up capability that is able to be realized by the booster converter. Furthermore, Manabe does not explicitly teach that the low-efficiency operation is an operation mode in which the booster converter is operated with a maximum step-up capability that is able to be realized by the booster converter.
	However, it is noted that the instant Claim recites the limitation (emphasis added) “the first operation mode is an operation mode in which the first converter is operated with a step-up capability that is able to be realized by the first converter.” In accordance with said limitation, the first operation mode merely requires that when the first converter is operated, the first converter is simply capable of a step-up that is able to be realized by the first converter (i.e. the limitation recites a capability as opposed to the first converter being specifically programmed to operate, or actually being operated, in a step-up manner which is realized by the first converter). Similarly, it is noted that the instant Claim recites the limitation (emphasis added) “the second operation mode is an operation mode in which the first converter is operated with a maximum step-up capability that is able to be realized by the first converter.” In accordance with said limitation, the second operation mode merely requires that when the first converter is operated, the first converter is simply capable of a maximum step-up that is able to be realized by the first converter (i.e. the limitation recites a capability as opposed to the first converter being specifically programmed to operate, or actually being operated, in a maximum step-up manner which is realized by the first converter).
	Furthermore, and as previously described, Manabe teaches that the booster converter raises the output voltage of the fuel cell ([0033]). More specifically, Manabe teaches that the controller operates the booster converter such that the output voltage of the fuel cell is adjusted in accordance with a system required voltage (e.g. a voltage required during the usual operation, a voltage required during the low-efficiency operation) ([0061], [0067]). In other words (and regardless of whether or not the system is operated in the usual operation of the low-efficiency operation), the booster converter has the capability of operating with a step-up or a maximum step-up, wherein said step-ups would be realized by the booster converter given that the booster converter itself adjust the output voltage of the fuel cell in accordance with a system required voltage. 
	Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would recognize, or otherwise expect, that during the usual operation and low-efficiency operation modes of Manabe, the booster converter is capable of operating in a step-up manner or a maximum step-up manner, respectively, as realized by the booster converter, given that the booster converter already operates such that the output voltage of the fuel cell is adjusted in accordance with a system required voltage (and the instant Claim recites capabilities of the first converter as opposed to how the first converter is programmed to operate or how the first converter is actually operated).

Regarding Claim 5, Manabe teaches the instantly claimed invention of Claim 4, as previously described.
	As illustrated in Figure 8, Manabe teaches that the system comprises a full bridge converter (150) which raises or lowers an output voltage of the secondary battery (“second converter which converts an output voltage of the secondary battery”), wherein the connection line is connected through the full bridge converter to the output end of the secondary battery (“the connection line is connected through the second converter to the output end of the secondary battery”) ([0093]-[0098]). Manabe teaches that during operation, and in conjunction with the operation of the fuel cell, the full bridge converter controls a voltage in the connection line (i.e. at least the voltage component supplied by the secondary battery) in accordance with a system required voltage (“in the first operation mode and the second operation mode, a voltage in the connection line is controlled with the second converter”) ([0093]-[0098]).

Regarding Claim 6, Manabe teaches the instantly claimed invention of Claim 5, as previously described.
	As illustrated in Figure 8, Manabe teaches that the system comprises a voltage sensor (110) which detects the output voltage of the fuel cell ([0032], [0039]). Manabe teaches that based on the output voltage detected by the voltage sensor during operation, voltage in the connection line is controlled (i.e. raised or lowered), at least in part, by the full bridge converter (wherein it is noted that the instant Claim does not explicitly require that the voltage in the connection line is controlled only/entirely using the second converter) (“in the second operation mode, based on the output voltage of the fuel cell, the voltage in the connection line is controlled using the second converter”) ([0061]-[0063], [0067], [0093]-[0098]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729